Case: 2:21-cr-00089-SDM Doc #: 14 Filed: 05/18/21 Page: 1 of 8 PAGEID #: 271

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO _ Fil eT
EASTERN DIVISION IC HAI 0 Bs ree

UNITED STATES OF AMERICA : vi (@: Sie: *
: Nod, KRY 18 PMI2: 3

—l

 

VS. : PAA | CCURT

: JUDGE \eppiZes ina OHIO

JAMES V. BARLOW AST. DIV. COLUMBUS

MATTHEW T. BARLOW >. 21 U.S.C. § 841(a)(1)

MONET L. CARRIERE : 21 U.S.C. § 841(b)(1)(C)

JENNIFER H. CAMPBELL >. 21 U.S.C. § 802(32)(A)

TONY D. PHAN : 21 U.S.C. § 813

RONALD E. BRUST : 21 U.S.C. § 846

AMY M. MILLER : 21. U.S.C. § 853(a)(1) and (2)

DANIEL S. BARWELL

INDICTMENT
THE GRAND JURY CHARGES:

COUNT ONE:
Conspiracy to Possess with Intent to Distribute Psychedelic Mushroom Analogue

Between about November of 2013, through and including April 21, 2021, the exact dates being
unknown, in the Southern District of Ohio and elsewhere, the defendants, JAMES V. BARLOW,
MATTHEW T. BARLOW, MONET L. CARRIERE, JENNIFER H. CAMPBELL, TONY D. PHAN,
RONALD E. BRUST, AMY M. MILLER, and DANIEL S. BARWELL, did knowingly, intentionally, and
unlawfully conspire with others, both known and unknown to the Grand Jury, to possess, with the intent to
distribute, a substance containing a detectible amount of 4-Acetoxy-N,N-Dimethyltryptamine (4-AcO-DMT), a
controlled substance analogue, as defined in 21 U.S.C. § 802(32), of 4-Hydroxy-N,N-Dimethyltryptamine,
commonly known as psychedelic mushrooms, a Schedule | controlled substance, knowing that the controlled
substance analogue was intended for human consumption as provided in 21 U.S.C. § 813, in violation of 21]
U.S.C. §841(a)(1) and §841(b)(1)(C)

Allin violation of 21 U.S.C. § 846.
Case: 2:21-cr-00089-SDM Doc #: 14 Filed: 05/18/21 Page: 2 of 8 PAGEID #: 272
FORFEITURE ALLEGATION

1. The allegations of this Indictment are realleged and by this reference fully incorporated herein for
the purpose of alleging forfeiture to the United States of America pursuant to the provisions of 21 U.S.C.
§ 853(a)(1) and (2).

2. Upon conviction of any offense in violation of 21 U.S.C. § 841 and/or 21 U.S.C. § 846 as alleged
in the Indictment, the defendant, JAMES V. BARLOW, shall forfeit to the United States all right, title and
interest in any property constituting, or derived from, proceeds obtained, directly or indirectly, as a result of such
violations, and any property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of the violations, including, but not limited to, the following:

The following cryptocurrency seized from wallets owned by Defendant JAMES V.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BARLOW:
Amount of Wallet Address
Cryptocurrency
0.07692270 BTC1 3KmzJxFx6Nr7PY jsmqrPAUmThrT85Y6PR1
0.02113000 BTC 32juQXT6GzG3a3Knd6g9XDRFQvGsvxawwL
0.00357018 BTC 3Dj8GDvugCgCJw4UgVBTbdWANrAH4ewCiC
0.06067440 BTC bel gq6dcr4fwnz0gl9dxqv0p24gqyuhrfdgdr2qwtzvf
0.00116606 BTC bel qaaueygvk828v2wuz0adzm4wvqsegmmm92kfs30e
0.00336344 BTC belqgq3rn9tq7srg9lyh4sj2smpvl6gujnvv8rzufs9
0.00346184 BTC belqjxe8ffwa3jhulv5j0zkm7henx6Sqsagt9mksa6
0.00062355 BTC belqppgq3hSwedkh6t23wmSgyzrgs0m67vvu5yr8jg
0.00332544 BTC belqgqcer9z0cvilvtpdkect2qurv8nhrjfy wlhjlf55nx
0.00196334 BTC be1q98k4hcxuqn8gsj3s7sske7lhatxS4ikuypqq5q
0.00187484 BTC 1P3rkdEd9miGaMKKHqBz9AwMYsWeL2sYmQ
0.02005223 BTC 15H59Aah7Y Kgjutbjecam13zBeov4NJdMA
0.00048519 BTC 12DtSEoNJcse1 RnUdCBZxKb8JcUrPVJ7ii
0.00059620 BTC 142mxNF4USPT4KKNoJYHUoHbKoEx7wDHA7
0.00345200 BTC 17QUsMijyj Vira8AcSPyilqJY5Z74UeVz1X
0.00010000 BTC 12DtSEoNJcse1 RnUdCBZxKb8JcUrPVJ7ii
0.00051720 BTC 1L3CTJtbiThzk2dwfnynWLAosxUEsUaVKN
0.00177230 BTC 1GgGbux5wLdcQ7x98qvsajv36NA9s45AH4
0.00356930 BTC 1C64hPBS8iQiKPTjd49 VHC WopW3afATvXg
0.00080487 BTC 1EJJSa7tdASq2ssgb32kpx6FPYCeQrJRRt
0.00186410 BTC INhvngs34kH46SsV PfcUyjxbXHk6x9297v

 

 

 

1 BTC = Bitcoin cryptocurrency.
Case: 2:21-cr-00089-SDM Doc #: 14 Filed: 05/18/21 Page: 3 of 8 PAGEID #: 273

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00183300 BTC 1ABfFfyiJAJeuUftPViv4xJsuG8eJ8NJ gk

0.00132820 BTC 14G865mrap2ZaWvDjTPQYcNT8cer3MvYTPox

0.00001852 BTC 1Js12zpjNP995G VDv2CSJ7JH4SFZhXyTey

0.00125840 BTC INgUcizPtfEB9SBhwGZXxXzc4mwJw4vi3kkb

0.00077650 BTC 167WQvDpgF RMuZGMigqnaHTE8FzriCBNYxU

0.00071164 BTC be1q80r4zwzzlu7q8tnka8jwhn3va8r0rs2mewezr2

0.00289894 BTC bclqs768c0gfqs0733dmgq2yc3zeuzm4flkn643qtsy

0.01000000 BCH2 qpku9tw38e0auhpq24hd6waddkdc7des2st7x3cp22

9.08934853 BCH qq4tel9y43t4kkm3yvihcaveeuxquaxvycpk9dstlm

0.34565245 BCH qzzkm24cj77yfsjdgqShn02n07algz2yevt6txymfr

1.99999771 BCH agakcps6yfhr0vhstjn0zgs4fif4y9n3fvce4w9ledn

9,30199771 BCH qpmvayjhla8smd7z7lqw0x50mmak68dm0vzwg8at7u

283998.826359 ADA3 addr1qxugkkmeqkv4wé6sefp2dqyaj3ynk5j9zexeuf675akenkr9mdl
vxush90g7nqnznzv6z6auw2tnyymglygj7d8vOaves4xcfuw

2.824863 ADA addrlqytdq20006dvmfps2gc2zswd34ka47jfv83ud6p9zjSahzamdlv
xush90g7nqnznzv6z6auw2tnyymglygj7d8v0aves4e4ph8

15 ADA addr1qxns73wmt0mnzyqwzu5673fz8q3708aaSqs40f7 vqaa8c99mdl
vxush90¢7ngnznzv6z6auw2tnyymglygj7d8v0avespkvcdf

449981.826359 ADA addriq9dmn3sh6ge44sh730wye9ucvyuxqzgzq620v82pzxl9n84mdl
vxush90g7nqnznzv6z6auw2tnyymeglygj7d8v0avesgjgs9w

245362.39218 ADA addrlqxzgr58dczumhgcmwvah5gc2lc9tyx2a23aym0t9ezc729mdl
vxush90g7ngnznzv6z6auw2tnyymglygj7d8vOaveshy8j99

3033.687717 ADA stakeluxaklkrwgtjh50fsf3f3xdpdw7899ejzdSOjyfOxnk87kyc8yf97c

0.283313073777777777 =| Oxe5ca01ff7e98cd7bf209895a2de04aad22cb96ab7a5dfdc61fc0ac4

ETH4 f7aa80911

0.927160225 ETH 0x748589b0eb27 13ef5a940764ba2343266b7603443056fd2f15f47b
4b33cdc993

22.176731417442724858 | Oxebae34414a6f3664fb49bf6ed86d4e86a2609215 1 bc889b9af592

ETH b6

0.298443892 ETH 0x4fbfd98a72553023d789137ba0b248be5f0ed06a855fb4f2a7a4a3

0.41636360 LTCS ItclqSyauk3j22tj8wnmud0km4ufzkeSeknfs7e4y2z

0.58600860 LTC Itclqce23uggydqqgac2pxtxwgh3v2m7qf2nw5z46ccw

0.34487135 LTC Itclgqfrpa27vzvjft43vngqgerypr7eh4sgm7khfcud0

0.56006237 LTC ItelqwxcgpvvfSp8vn33x87hzgewyheaqveh9rf0ngx

0.88459934 LTC Itc1q35tlhkuagmnjel4c65wszepusf29my4j737u6r

0.91952218 LTC Itclgj8lu49jumhd2wmgSsza6tdgergck84qtwr7uyu

0.56227148 LTC Itc1q9fxfyu709ew8xah7da2wxjlsv2y2ksuqhwdven

0.33931910 LTC Itc1q9sxqyOhzwuc8nzsm2kaqfdhqxzx5xj2y6éastmyg

0.37162809 LTC ItclqdwxO0f2vpsrp099eq3sv36lphp4w9rgs9a8egwh5

0.19583067 LTC Itc1qum73j3esip7khrgluutn24kh07fxhth8ey09nl

1.10739813 LTC ItclquyuwjvuSdv7s2ujul857 vq4nnazd0a2qh9qmk8

 

 

2 BCH = Bitcoin Cash cryptocurrency.
3 ADA = Cardano cryptocurrency.

4 ETH = Ethereum cryptocurrency.

5 LTC = LiteCoin cryptocurrency.

 
Case: 2:21-cr-00089-SDM Doc #: 14 Filed: 05/18/21 Page: 4 of 8 PAGEID #: 274

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.36320907 LTC Itelqxyxnh02asu2f9wgsl23gcjk7706yS7pt0mwmegd
0.41826473 LTC Itelqyvf6awpzafy7afsul4pcqvrw6h3uSrmq9n5kz5
0.27204643 LTC Itcl qwOgerta9phmeuj99pvc9ngw7eycnrdhplukp7t
1.09294355 LTC Ite1q6c032lummk8vpe0hizvdugtm7kqrhvtep3xa2f
0.20045406 LTC Itc1g6rtx9p0t678ekkwtl3qd0xajg2kmqe0awz0zzq
0.75388269 LTC Itclq2tmf9213dSptwgw9hlOcuevf3rjs0fj3er807t
0.20014188 LTC Itc1qz08ay050q4rguuw2j75zuscgmnjgt7agw7y4uw
0.33779804 LTC Itc1lqd8najSh0g72eSIpfgh62j9pjhxquSg8x3ty3rx
1.04211985 LTC Itclqgtp82lvwd0676d44rf2rrhur98]9cvzuegd0hp
1.67961317 LTC Itclq8pkq3sztmn3k58vhkf8ndlf9Sprg3ytupx0zew
0.44415705 LTC Itclqrjcpyp6uqtj3jnt6a4m8jqdsweSdpmifamm8kq
0.42798064 LTC Itclqz5a040gkf70h48m6n215dsawf3t3gx4sy5jhix
0.65296509 LTC Itclqttt2s¢78kn3p94c7mwp8slesn40d8s9ndfd321
1.05977784 LTC ltclq26318akejwtdv6fr5ugjyxqq85v5xqéeee8ksc
0.45100106 LTC Itelqyvj6zg2hIn8xz5n9smqyvgyezgyswqpeazc4ts
0.70967696 LTC Itel qpdazpxts9kaj7y52ySkp77wzp8g3qSnkky4yue
1.00104407 LTC Itclqwayekytufqysj93h3z0pjl7eug667nh8kkgca8
0.92026856 LTC Itcl q8j9rxsvprp0q77apevw3kforv58p9a93qhk8he
0.24489698 LTC Itclgn5vjh224th4nx45r0gsakssxxlhwnkrpq7wvrm
2.28616509 LTC ltclgtrkO2atyg95tqxfsfxyqnyc2k9r4gguvgetjn0
0.53705138 LTC ltc1q9cvl42Isdm99v3r4k4hrkrpwdd0zz2fjlnxx78
0.52888303 LTC Itelqgqjzx7s33jgpwxpert8xncsmsg0w4fj vu6Sdtge
0.37458894 LTC Itclq28nhpn97xy5p53ly0ptsdq2tzu8kr349wSakks
0.36083423 LTC Itcelqv3ks4w2xnzvtw26e56tk 9etjpvi8qvf5jz2s4q
0.47531830 LTC ItclgSkew0ph3rpcfgwkju57g5avd792y34pdj9g6rz
2.45368155 LTC Itclq2mvl9wz0hagqrrsky3aksu0egaf4k6e38jge4m
0.1620682 LTC Itc1gq5std222ltu36ptmehzgp89xp¢g7knarrgpc36ul
3.42672983 LTC Itelqjn3widdgnl9krg70v3xmyrygja9pa70lqqafxe
0.70468502 LTC Itclqvkd4z7lq2vjuaal2hjt0vagdnelgekx34lzhrn
0.6562565 LTC ItclqgShmnvS5hg50x5vrzx4fmg6jv8xxkesg9arpetg7
0.87461662 LTC Itclqf9xzqmafp8mm7lcurmm4aSwre23e6gxxyirgfft
0.37512686 LTC Itclga7umwemvldjpfp2kyy9pattxgc92g7rvzqd9wx9
2.37878077 LTC Itclqg2xangktv7nS5dfprujwhaz8y3ylcyenmjhrmp78
0.83781655 LTC Itclqtakuq30vf4fsqjudnOrjxapSaydSrt0gk6t982
1,19777381 LTC ltclqpzktOctSgyl9d5s78mdj0jre2z2uySfinm9gp4s
0.59431798 LTC Itelqk3kejvuglsyxw5624r2jgrcray3daeSxmst8cr
1.39798628 LTC ItclgOvsgy0k36294astk3t6k65wm7umetxuqsmk47h
0.515765 LTC Itclq70dgjw62ewm7qqx2qt6yc2srfe2unfsh3zyj2e
1.22855165 LTC Itclqtu792kavS5uzuwtnvptduda4phu657x7x5v7k21
0.46136831 LTC ItclghrOnr3a4htxje94kjl3m6095dfvluqmjxjynjg
1.32032164 LTC ltclqg39k5stwhyh20xhjr8nuwgr2yszz6p70wpuafx
1.16635605 LTC Itclqcet0d5zrz9z3e56zmvp6mx9d7ndxegSlswh92y9
1,.28292257 LTC Itclqeedyrvy8I8fuxkvegm8zqdmpxeawqnm3drg3yu
0.12038482 LTC Itclqg6r8pcw9ztkamp9lkvyh534fqj7wtgedrk9rf38
1.11039152 LTC ltclqusyfrusygftzj7 gt8u3wkud2vjdwchpuj3eqkz

 

4

 
Case: 2:21-cr-00089-SDM Doc #: 14 Filed: 05/18/21 Page: 5 of 8 PAGEID #: 275

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.56216817 LTC Itclqme8dnkaS54kjceglyrqng8zhm0dsdz0dn66nyk3
2.44654885 LTC Itc1q4h356gnam4uttctry2fgja9ekm0wptu5j210lm
2.52581638 LTC ltc1qr068dca8j2fmr35gmsgelzjdnylgt86ktx7fq7
1.97347803 LTC Itclqxa02sfrwuknvSpqqmegzfnrx7wegt422aldvy8wa
0.45952312 LTC Itcigsfr0knl95s8t45v4scjp6q3rjssjtqgwh7x9uw
1.11306956 LTC Itc1qn4vgz0m2adm9nqmmk00dk9mjfzdttq8mha02hx
0.52641781 LTC Itelq9wz8xk3gs3ulpw27pnhafcv24qnyhxer569rsz
0.98905508 LTC Itclqun7xk9gpt2ucjd0mc9m27fsey yr2ekxay83634
0.22985719 LTC Itelgefs3dkcnjznyzddhSkgfg6797 vezqkd2cxq7In
0.7723052 LTC Itc1qg8ssg3lhcqwkpStddzc6w2x6fs8x8r7ewsyk0g4
0.55066674 LTC Itclqajeu3te6wwrjtvj0y42n6sSxtjngem7ypijppic
1.26863105 LTC ltclqx9qfxrlpSv9jevuukuknjss38t68xpe37kep97
0.17468682 LTC Itelq72kxufsxrS5ea5qrichcxk640kmt977klu2tkhn
1.4080863 LTC Itclqm79puhx7a8plvml39kpyd0ek4dSpuj52y9tOfr
0.24832438 LTC Itclqylzr2pj6vyccamdlr3kq2)5edfemm2e2xadr7f
0.2199638 LTC ltclqvejj8r6wuq0tSkpdiquz8lu7mz9wtSgmsy wejx
0.85086981 LTC Itclq6yp3tqOwxthdc4dp7ksfhxuup9956s94tc7hfd
0.9022037 LTC Itclqqdhpamtka0dzjuv5xdv8laj3t2em2ez0m33n44
0.74389412 LTC Itclqwq7yqvnzu8ru9qu74ngSnmykmdn0aeqizdkg8w
1.18439892 LTC Itclqm67m67She7sp65a0c8779vv8neanxnqxsslc2]
0.73388364 LTC Itclqya72ukwrepecm4ye6zdq6p0x6uveS50akhphShq
4,32506073 LTC Itelgqknzwq5fm9ed994 pec228zu456uSa5n65vnliwgq
2.53403713 LTC Itclq2p8ruzr2neqkmSgzgndkdt2sq9vhi6zn7x9qae
0.50234679 LTC ItelqSth9jguk2kkx7p9mxzw2q8vud0e9fjs3evwhts
0.52170887 LTC ItclqmdvitS5g8khwzga9unymugq7lqu2rgqS5sm4r6xey
0.53101935 LTC Itclq4uy4hOmf4smcvfpvu2h6c6awcen2ww4r30173pu
0.58386395 LTC ltclqyqez2jerknux8l6zz5xq4f43fgSgh0qfu6593n
0.99347836 LTC ltclqad7wsgkw9r0xc4a533nkeenr76ls25zs93axwsn
0.30367165 LTC Itclqax9emr9xc5u34djtily8wyu7urg3z9u3dqwzas
1,06218026 LTC Itclqxs6fwutqyl6n8r04a7fpqa8e2x2am589mp4s9r
4.39039214 LTC ltclgp3h3h0vt74184wshwsdgvjc408gv2llwclykfg
0.52299188 LTC ltclq8xy8uprx6ajSvgpkexp3dwgcewygxyks6z94uqq
0.25826233 LTC ltclqz3tgdap8twaS55dtkz9l2sfgh3yany6gqcxmtjx
0.92836455 LTC Itelquz7vc9xtvvjy4zvzklumczl0494tymeqerzfaa
0.20597733 LTC ltclqyegz8jwu7ggx4psheeucukeq7zhys07zyj2rr3
0.32784561 LTC ltclqfucsz58kglzg8xvpStrt7jyw077p2xe70gkyq2
0.1906743 LTC ltcl qke62dt8dh475xdcxs990vt4cv2]l wt8tn5yi45r
0.13353863 LTC Itclqy4uempt8qje3anqwgagSywje7pa4d9q2ucenaD
0.79725189 LTC Itelgr2q44x4f9uv38zal5785qh38kw4xuclxtgckw0
0.1374513 LTC Itelqw64dqyvqi3mxsdmk wenf34q0fl0t2d419hj3w8
0.33674137 LTC Itclghstalkgfjd4n39ujcxv8cqtlv89xh53jdyrvku
0.55227356 LTC ltelqtsaxaudg3078hzcOr2gml4ns715k7tmwy2qg92
0.79308423 LTC Itclquehu2rjfSvr3ultjtwamypxudxvrdphtfrs9rt
0.16868499 LTC ltclgvzmextzvsuz9r4nhxn94nvhmgwwncpk0su342h
1.53860104 LTC ltclqxelkkvd3gmh27tu37fr5rys8v0ftqoknku6éfpq

 

5

 
Case: 2:21-cr-00089-SDM Doc #: 14 Filed: 05/18/21 Page: 6 of 8 PAGEID #: 276

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.76607054 LTC lItclqap3y8fmywah09mjrqzzj0ygnwrvpjpwsnfvvwn
1.144259 LTC Itelqu5dfg04eewe90hn49q394c8tw4up48d75jrexp
1.98911697 LTC Itc1q6822d4kzmye4ckwylszlt98cj2ncz9zkpm7nke
4.84186369 LTC Itelajfxgcevzauz0mhp7pptrunlla838qwaz4txps33
0.88402349 LTC Itelqmd7s8n4glhkifwyg9sxc39dfxtjz3fnm9e7zn0
0.23734555 LTC lItclqt92ap3tf6yzazzgzuatdfr0vuudwO0hv08uj3y3
0.36511538 LTC Itclg5rsitzSrdaSuaq6aytd84t35x4aleStucwnyjc
0.81021885 LTC Itclq2g3cqslS5epx6acqk43veqyOumcs39dj9nrnxrz
0.47119552 LTC Itc1q4ts004c2sw05128c7s3s9qztyeqc6f77erjx4e
0.41205914 LTC Itelqyz2d277t0wx0rsqkn8nnrs69vhde2u0m4d4vxf
1.62024864 LTC ItclqQaujjdw705kv0au44ex00ed4afu0rSqsj8xux7u
0.2482137 LTC Itclqplsx6rq68mrsfkemggh7rdgtu499exm559w89z
0.53163336 LTC Itclqwyfpa227y3mex34xdpdzdl2¢7z8dq2226nptwv
1.19107461 LTC Itclqsy0cg0pggq0fdzn7 ylsdd4398palpfgfx8jna8
1.69870763 LTC Itclqfycwvvkw9xazsq0wdv37zs97apltw5sntk6745
0.19707711 LTC Itelgev3c9zxrlz5r56xxtpge8n4t86pnmt8020zeSc
0.87166752 LTC Itclqxl29f48kajjqeSpjjevmdqu3jguS7keOug8cg5
0.42025829 LTC Itelqs53hljspewtujh6v5vt02muejweu89puple2z5
0.80422847 LTC Itclqdv3s2Izt2td9arpysyw9l6mfp4pfw88ty55jmr
0.50268462 LTC Itclqpsyukc395t2rc88lfpwkk650Im23uyelwsdt8r
2.6008778 LTC Itclgqdsx758dw933nndlqfl04rjtxzcwcswcdp4kduc
0.82249309 LTC ltclq7srgqxtg3ad2sjccrpe2d999e0yp46rysh00fec
1,.90197138 LTC ltclq6vktjdx2sySkerkxr9m429z57krmmj8ewstysus
0.58761826 LTC Itc1q4a5dhm99q540cz20kja3hgjxx4ee8ten3nj20g
0.73467286 LTC Itc1qg7612m9e0Imsjjagxd7 yzm28hcp7hwue7388fc
2.22724226 LTC ltclqvwdhdwc39x2ycj46lfvjyje3mu94xjw7ztplxx
1.38902919 LTC ltclg2kw95kw4j3g6p0frfzgrgu9svkgjl9mnpml5sp
0.81181975 LTC ltclqls7g2qpge3l68rgpd4c64p6a339552q33ef3uf
0.71639278 LTC ltcl qme884czv7v7lkup6x4x73lr28s9jkvzkv97dda
0.44463092 LTC ltc1qn99njccwm9p3mt5satvl4xp0kOnxger5ztxhsy
6.703352 LTC LbbkYeuYAZTPRAX YinannNXyQNP4jj2Jfj
0.51740189 LTC LS7THWxSpAaSYR9prPmNEMr91pXHzBSR12
9.57621714 LTC LfUf7WpLeBiC1gjzwR9uK8MxtKhS4aft15
3.54878005 LTC LLiK3kcDnJCLS6F6Mrf9st3K1RY8WOQni6Z
1.0 LTC MC1f3BbrtNasQ4um2J8X111GxnET3Ny7e5
31.87221554 LTC MQWNkcawS5JSaYfqKzUzjNneF fng7MGUW7i
43.68050477 LTC MS4ffr3NFP7MagGKoPh7Mr8MYWGPfSIB1J
51,348.466929 XRP6 rLePCLSWDFBTzqvCBiuoxXnzauj1WVa3Hc
25,866.1516062 XLM7_ | GCFLXAUGSVPRD5V460U2KZPJHE7RYFZ6FR70K4V
MPIRSAADXDZS32FMO
0.0002000 XLM GAV5XPUHSNDLRMACDGCYDCAV2FRIPQWNWVJNH

KISZNZWAQNGED4QYKUT

 

 

6 XRP = Ripple Coin cryptocurrency.
7 XLM = Stellar Lumens cryptocurrency.

 
Case: 2:21-cr-00089-SDM Doc #: 14 Filed: 05/18/21 Page: 7 of 8 PAGEID #: 277

 

[ 0.56143664 ZECS [ tleyBWMRZnzYtGnU2Cjgg2Kt9RFerR35rnT |

 

All cryptocurrency associated with Celsius User Defendant James (Jim) V. Barlow, User ID:
8£667480-4c3b-4c76-S8afe-09dfa37695c3, to include, but not limited to, the following wallet
addresses:

° 3Dj8GDvuqCgCJw4UgVBTbdWANrAH4ewC1C;

e belqe2z7g87rep4m35lmzzvq9vuyn5ym3gacSnmly0;

e Itclqm9pcmvk8dd9gzgmgzm00tgrpvOyavzsg06pnmr; and

e Ox3FZ2ZCF9915e0960226C0dd685Dbe3a1FB17A7Ccle.

A 2016 Tesla Model X- Wagon, VIN 5YJXCDE45GF026419;

The contents of Wealthfront Brokerage LLC, My Personal Investment Account Individual
Investment Account xxx5396 held in the name of JAMES V. BARLOW; and

The Real Property known and numbered as 13100 Cameron Drive, Brighton, Adams
County, Colorado with all improvements, appurtenances, and attachments thereon, Record
Owner: Barlow Family Limited Partnership, a Colorado limited partnership, and legal
described as:

County of Adams, State of Colorado, described as follows:

SECT, TWN,RNG: 28-1-66 DESC: FRACTION W2 SEC LYING N OF BURLINGTON
DT AND S AND E OF ROW OF CB AND Q RR AND W OF OUTER TOE OF BARR
LAKE EMBANKMENT EXC ROW AND EXC HWY, COUNTY OF ADAMS, STATE OF
COLORADO.

NOTE: LEGAL DESCRIPTION SUBJECT TO CHANGE UPON COMPLIANCE WITH
REQUIREMENT NO. 11

Also known by street and number as: 13100 Cameron Drive, Brighton, CO 80603

Last Conveyance Recorded at Reception No. 2021000027359 — Records of the Recorder of
Adams County, Colorado.

Parcel Number: 0156928000007.

SUBSTITUTE ASSETS

3. If any of the forfeitable property described above, as a result of any act or omission of the

defendant, JAMES V. BARLOW,

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

oo oP

 

8 ZEC = Zcash cryptocurrency.
Case: 2:21-cr-00089-SDM Doc #: 14 Filed: 05/18/21 Page: 8 of 8 PAGEID #: 278

e. has been commingled with other property which cannot be divided without difficulty,
it is the intent of the United States of America, pursuant to 21 U.S.C. § 853(p), to seek forfeiture of any other
property of the defendant, JAMES V. BARLOW, up to the value of the forfeitable property.

Forfeiture pursuant to 21 U.S.C. § 853(a)(1) and (2) and Rule 32.2 of the Federal Rules of
Criminal Procedure.

A TRUE BILL.

s/Foreperson
FOREPERSON

VIPAL J. PATEL
Acting United States Attorney

fix) Le

MICHAEL J. HUNTER
Assistant United States Attorney
